                Case 3:20-cv-05945-BHS Document 23 Filed 03/22/21 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     DALE GARCIA, JANA                               CASE NO. C20-5945 BHS
 8   ARCHAMBEAU,
                                                     ORDER REMANDING CASE TO
 9                           Plaintiffs,             CLARK COUNTY SUPERIOR
           v.                                        COURT
10
     RYAN LAYTON, et al.
11
                             Defendants.
12

13
           This matter comes before the Court on Plaintiffs Dale Garcia and Jana
14
     Archambeau’s filing of their amended complaint. Dkts. 22, 22-1.
15
           The Court previously granted Plaintiffs leave to amend their complaint,
16
     recommending that Plaintiffs exclude all federal claims and Thomas Benenati as
17
     Defendant. Dkt. 21. Plaintiffs have complied with the Court’s recommendation—only
18
     state law claims remain against the supervisory Defendants.
19
           Therefore, Defendants’ motion for summary judgment, Dkt. 3, is DENIED
20
     without prejudice as the amended complaint alters the basis of the motion. See, e.g.,
21
     Farkas v. Gedney, No. 2:14-cv-451-JAD-VCF, 2014 WL 5782788, at *3 (D. Nev. Nov.
22


     ORDER - 1
              Case 3:20-cv-05945-BHS Document 23 Filed 03/22/21 Page 2 of 2




 1   6, 2014) (“granting [Plaintiff’s] motion for leave to amend will alter the scope of

 2   defendants’ now-filed motion for summary judgment, defendants’ motion for summary

 3   judgment is denied without prejudice . . . .”).

 4          The Court additionally declines to exercise supplemental jurisdiction over the

 5   remaining state law claims, pursuant to 42 U.S.C. § 1367(c), as all claims over which the

 6   Court had original jurisdiction have been eliminated. If at any time before final judgment

 7   it appears that the district court lacks subject matter jurisdiction, the case shall be

 8   remanded. 28 U.S.C. § 1447(c). This action is REMANDED to the Superior Court for

 9   Clark County, Cause No. 20-2-01677-06. The Clerk is directed to send certified copies of

10   this Order to the Clerk of the Court for Clark County Superior Court.

11          IT IS SO ORDERED.

12          Dated this 22nd day of March, 2021.

13

14

15
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

16

17

18

19

20

21

22


     ORDER - 2
